Citation Nr: 0947502	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  03-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the above-
referenced claims.  

In April 2006 and May 2009, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  Following completion of 
the directed tasks, the case was then returned to the Board 
for further appellate review.

The issue of service connection for prostate cancer being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

On October 13, 2009 and October 21, 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of his appeal 
for service connection for PTSD is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to 
service connection for PTSD by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

As reflected in an October 2009 Report of Contact, prior to 
promulgation of a decision in the appeal, the Veteran made a 
request to the RO to withdraw his appeal as to the issue of 
entitlement to service connection for PTSD.  The Veteran 
reiterated his desire to withdraw the PTSD claim during the 
October 2009 Travel Board hearing before the undersigned.   

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to service connection for PTSD, there remain no 
allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal in this 
instance, and it is dismissed.


ORDER

The claim for entitlement to service connection for PTSD is 
dismissed.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's prostate cancer claim.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The Veteran has asserted that his current prostate cancer was 
caused by his exposure to an herbicidal agent during his 
service during the Vietnam Era.  During the October 2009 
Travel Board hearing, he indicated that he served aboard the 
USS Okinawa and that the ship entered Da Nang Harbor, 
Republic of Vietnam in September 1970.  According to the 
Veteran, the USS Okinawa participated in an official ceremony 
in Da Nang Harbor, at which time the ship had to "take on 
water."  The Veteran has attributed his prostate cancer to 
this incident.

The Veteran also indicated during the Travel Board hearing 
that he contacted the U.S. Navy Bureau of Ships in an attempt 
to obtain the deck logs from the USS Okinawa.  According to 
the Veteran, the Bureau indicated that the ship's deck logs 
were available.  

The claims file reflects that the Veteran served aboard the 
USS Okinawa between July 1969 and December 1970.  The 
evidence of record indicates that the USS Okinawa was in the 
official waters of Vietnam in June 1970, July 1970, August 
1970, September 1970, and November 1970.  

As noted above, the Board previously remanded the Veteran's 
claim in April 2006 for further development.  Specifically, 
the Board instructed the RO to contact the  appropriate 
office of the U.S. Navy to request the deck log of the USS 
Okinawa for the dates between August 1969 and December 1970 
to determine whether the ship was ever in Da Nang Harbor, 
Vietnam.   The record reflects that the RO requested 
specified information from the Modern Military Branch 
National Archives in May 2006.

In July 2006, the RO received a response from the Modern 
Military Branch National Archives and Records Administration 
(NARA).  The NARA indicated that they were limited in the 
amount of time that could be devoted to a single request.  
They provided sample deck log entries from the USS Okinawa 
for June and July of 1970.  The NARA stated that the found no 
reference to Vietnam other than the period reflected in the 
provided samples.  

Given the foregoing, the Board concludes that a remand is 
warranted to determine whether the USS Okinawa was in Da Nang 
Harbor, Vietnam in September 1970.  As the Veteran has 
provided a specific date that he claims the ship entered Da 
Nang Harbor and the record reflects that the ship was in the 
official waters of Vietnam in September 1970, the Board has 
determined that a more exhaustive attempt to document the 
claimed service in Vietnam is warranted.  Specifically, the 
RO should contact the appropriate office of the U.S. Navy to 
determine whether the USS Okinawa was in Da Nang Harbor, 
Vietnam in September 1970.  Such action is required under 
VA's duty to assist because any documented service in this 
area could trigger the presumptive service connection 
provisions regarding herbicide exposure and potentially 
entitle the Veteran to service connection for his currently 
diagnosed prostate cancer.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request through official 
sources, to include but not limited to the 
U.S. Navy Bureau of Ships and any other 
the appropriate alternative office, the 
deck logs of the USS Okinawa for September 
1970 to determine whether the ship was in 
Da Nang Harbor, Republic of Vietnam.  The 
RO/AMC should exhaust all alternative 
methods of verification, including 
providing the Veteran's detailed 
information to other appropriate 
organizations, if necessary.  All efforts 
to verify the ship's presence in Da Nang 
Harbor and all responses received, as well 
as any formal determinations, should be 
documented and associated with the claims 
file.  

2.  Upon completion of the above task and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for service connection 
for prostate cancer.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case and 
afford an appropriate amount of time to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


